Kenneth Leon Snow #1245177
Stiles Unit 3060 FM. 3514
Beaumont,    Texas   77705
                                           REC'D IN COURT OF APPEALS j



July 23,2015
                                            CATHY S. LUSK, CL



RE:    Cause No.12-08-00438-CR,   of Kenneth Leon Snow.




Dear   Clerk of Said   Court,


          I am writing in regards to the above cause in which       an

"ORAL ARGUMENT REQUESTED BRIEF", was filed on my behalf on          or

about the date of 29th. day of June 2009.

         I never received notice of the final ruling decision by

the Court or my Attorney.       May I please have   a copy   of   the

final ruling by the 12.th Court Of Appeals.



Thank you for your time in this matter.




Sincerely,